Order entered February 12, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00051-CR

                              EX PARTE MANUEL LUPE RIOS JR.

                         On Appeal from the 291st Judicial District Court
                                      Dallas County, Texas
                            Trial Court Cause No. W90-54751-U(D)

                                                ORDER
        The clerk’s record has been filed in this appeal. By letter, the court reporter has informed

the Court that there is no reporter’s record. The Court has not yet received the trial court’s

certification of appellant’s right to appeal.

        The Court ORDERS the trial court to file the certification of right to appeal within TEN

DAYS of the date of this order.

        Pursuant to rule of appellate procedure 31, appellant’s brief shall be due THIRTY DAYS

from the date of this order. See TEX. R. APP. P. 31.1(a). The State’s brief shall be due thirty days

after appellant files his brief.




                                                         /s/   LANA MYERS
                                                               JUSTICE